DETAILED ACTION
This communication is responsive to the amendment filed March 22, 2022. Applicant has amended claims 1-15. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-15 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 6 and 11 are in independent form.

Response to Arguments
Applicant’s arguments filed March 22, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed July 22, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because the citations “First Office action...related Chinse Application No. 201910067111.7, mailed March 3, 2020...” and “Second Office action...application No. 201910067111.7, mailed August 14, 2020” do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Additionally, the citation “International search report...mailed January 13, 2020...” the mailed date Jan. 13 does not match up with document submitted.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 4-5, 9-10, 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, the allowable subject matter is directed to the limitations that are unclear and could not be found in the prior art search.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 4, the limitation “...the tail end of the preset sliding track is a real-time position of the user’s finger forming the preset sliding track...” is not supported by the specification.  Claims 9 and 14 recite similar limitation as in claim 4, and are rejected along the same rationale.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following limitations are unclear and for the purpose of compact prosecution, the unclear limitations will be given their best possible broadest reasonable interpretation.
Claim 1, the limitation “...the preset sliding track comprises a sliding track formed by a relative movement between two fingers both touching a screen of the terminal interface” is unclear.  First, it is unclear if the target content is selected by one of those two fingers or unrelated to the two fingers? In other words, there is a disconnect between the selected target content and the deletion operation of the target content performed by the two fingers. Second, it is unclear what it means by the “a relative movement between two fingers both touching a screen...”?  It appears to be claiming both fingers are moving but unclear if they are moving toward each other or away from each other or both moving in the same direction, etc., and also it appears to be claiming that both two fingers touch the screen instead of the target content, therefore, how is the movement between two fingers delete the target content?  According to the published specification at least paragraph [0057] only one finger is moving not both fingers.  Claim 6 and 11 recite similar limitation as in claim 1, and are rejected along the same rationale.
Claim 2 is unclear due to parent claim 1, and also is it unclear if the first and second pressing operations are done by any one of the two fingers or unrelated to the two fingers?  Claim 7 and 12 recite similar limitation as in claim 2, and are rejected along the same rationale.
Claim 3 “...if detecting a preset sliding track...” appears be disconnected to parent claim 1 since it is not referencing the same preset sliding track that was recited in the parent claim.  Also the use of “if” word set forth a condition that may or may not occur, in other words, the condition to occur is not a certainty because there is still a possibility that the condition will not occur.  In this case, if it is not true then the deletion progress mark will not be displayed and the he remaining steps need not be performed.  Claim 8 and 13 recite similar limitation as in claim 3, and are rejected along the same rationale.
Claims 4-5 overall still do not make sense and unclear what the limitation mean?  Although applicant added the limitation “...is a real-time position of the user’s finger forming the preset sliding track..”, however, this still not make sense due to parent claim 1 as explained above, and also parent claim 1 is claiming two fingers but claim 4 is claiming singular finger.  Furthermore, if color is associated with deletion progress then how does that color connects to a distance between a tail end of the preset sliding track and the target content? It is incomprehensible.  Claims 9-10, 14-15 recite similar limitations as in claims 4-5 and are rejected along the same rationale.  Please check and correct any inconsistent recitation of elements in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN108073405; Filed: Dec. 29, 2017) in view of ZENG (CN105260120; Pub. Date: Jan. 01, 2016).

In reference to independent claim 1:
Wang teaches a content deleting method, applied to a terminal, comprising: acquiring a target content  selected by a user in a terminal interface when contents in the terminal interface are in a deletable state; and performing deletion operation on the target content selected by the user upon detecting a preset sliding track aiming at the target content selected by the user,.... (i.e. ....after the desktop editing state is started, the mobile terminal may further detect whether a second preset pressing operation of the user on the target application icon is received...In the desktop editing state, after a second preset pressing operation of the user on the target application icon is received...the target application icon contacts a preset unloading area on the display screen during the sliding process of the target application icon on the display screen, the application program corresponding to the target application icon is unloaded.... - Pages 3, 5)
Although Wang does not teach.....wherein the preset sliding track comprises a sliding track formed by a relative movement between two fingers both touching a screen of the terminal interface.  However, ZENG teaches “...the detected picture on the display interface of the touch screen of the electronic device is at least provided with two pressing object is pressed and moved... the pressing object is capable of touch screen object, such as a finger and joints of the user human body parts... when the user browses a certain picture and determines to delete the picture, without leaving the finger, only need to continuously force the touch screen is pressed....and the sliding distance of the double-finger or multiple fingers is greater than or equal to a preset distance threshold, generating an instruction to delete....the moving distance between two fingers to the obtained is d1,....and d1 is not less than d0, trigger generating a deletion instruction.  Here the distance between finger is pressing two objects moving relatively, the two pressed by relative displacement between the coordinate. Specifically, when the user finger pressing the touch screen, the system will collect the pressed position coordinates, along with the movement of the press position and coordinate of pressed position collected by the system is changed, and the vector length of the coordinate change is relative displacement of the two pressing objects moving relatively...” (Pages 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to include the teachings of ZENG to also utilize the movement between two fingers to generate a deletion instruction.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so it can improve the operation and visual experience of the user, without the need to display the delete menu interface, thus simplifying the display interface (Page 4).

In reference to claim 2:
Wang and ZENG teach the content deleting method according to claim 1, Wang teaches wherein the acquiring the target content selected by the user in the terminal interface when the content in the terminal interface are in the deletable state comprises: setting a state of the content in the terminal interface as a deletable state when detecting that a first pressing operation in the terminal interface reaches a first preset duration; detecting a pressing position of a second pressing operation and the a target content corresponding to the pressing position; and determining that the target content corresponding to the pressing position is the target content selected by the user in the terminal interface when the duration of the second pressing operation reaches a second preset duration (i.e. ....receives a first preset pressing operation of the user, where the first preset pressing operation may be that the pressing duration is greater than or equal to the first preset duration...the mobile terminal enters the desktop editing state according to the first preset pressing operation.....receiving a second preset pressing operation of the user on the target application icon in the desktop editing state....wherein the second preset pressing operation may be a pressing duration greater than or equal to a second preset duration...the shape of the target application icon is switched according to the second preset pressing operation....  - Page 3).

In reference to independent claim 6:
A terminal, comprising a processor, a memory, and a computer program stored in the memory and executable on the processor, wherein the computer program, when executed by the processor, causes the processor to perform: acquire a target content selected by a user in a terminal interface when contents in the terminal interface are in a deletable state; and perform a deletion operation on the target content selected by the user upon detecting a preset sliding track aiming at the target content selected by the user, wherein the preset sliding track comprises a sliding track formed by a relative movement between two fingers both touching a screen of the terminal interface. 
- Claim 6 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 7:
The terminal according to claim 6, wherein to acquire the target content in the terminal interface when the content in the terminal interface are in the deletable state, the processor is further configured to: set a state of the content in the terminal interface as a deletable state when detecting that a first pressing operation in the terminal interface reaches a first preset duration; detect a pressing position of a second pressing operation and the target content corresponding to the pressing position; and determine that the target content corresponding to the pressing position is the target content selected by the user in the terminal interface when the duration of the second pressing operation reaches a second preset duration. 
- Claim 7 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to independent claim 11:
A non-transitory computer readable storage medium, storing a computer program, when being executed by the processor, the computer program implements a content deleting method, the content deleting method comprising: acquiring a target content selected by a user in a terminal interface when contents in the terminal interface are in a deletable state; and performing a deletion operation on the target content selected by the user upon detecting a preset sliding track aiming at the target content selected by the user, wherein the preset sliding track comprises a sliding track formed by a relative movement between two fingers both touching a screen of the terminal interface.
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 12:
The non-transitory computer readable storage medium according to claim 11, wherein the acquiring the target content selected by the user in the terminal interface when the content in the terminal interface are in the deletable state comprises: setting a state of the content in the terminal interface as a deletable state when detecting that a first pressing operation in the terminal interface reaches a first preset duration; detecting a pressing position of a second pressing operation and the target content corresponding to the pressing position; and determining that the target content corresponding to the pressing position is the target content selected by the user in the terminal interface when the duration of the second pressing operation reaches a second preset duration. 
- Claim 12 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN108073405; Filed: Dec. 29, 2017) in view of ZENG (CN105260120; Pub. Date: Jan. 01, 2016) and in further view of Torikai et al. (US PGPub. No. 2012/0200716) (hereinafter Torikai).

In reference to claim 3:
Wang and ZENG teach content deleting method according to claim 1, Wang teaches wherein, after the acquiring the target content selected by the user in the terminal interface, the method further comprises:....if detecting a preset sliding track aiming at the target content selected by the user, wherein the performing the deletion operation on the target content selected by the user comprises:  Application No. 17/383,416deleting the target content selected by the user.... (i.e. .... the target application icon contacts a preset unloading area on the display screen during the sliding process of the target application icon on the display screen, the application program corresponding to the target application icon is unloaded.... - Pages 3, 5)
Wang and ZENG do not teach.... displaying a deletion progress mark.... and displaying a deletion progress of the target content selected by the user.  However, Torikai teaches “...progress bar 581 indicating the progress status of the GPS log file deletion...” (Paragraph 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and ZENG to include the teachings of Torikai to display a progress bar to indicate the deletion progress status.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can monitor the deletion progress.

In reference to claim 8:
The terminal according to claim 6, wherein the processor is further configured to: display a deletion progress mark if detecting a preset sliding track aiming at the target content selected by the user, wherein to perform the deletion operation on the target content selected by the user, the processor is further configured to: delete the target content selected by the user and display a deletion progress of the target content selected by the user. 
- Claim 8 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 13:
The non-transitory computer readable storage medium according to claim 11, wherein, after the  acquiring the target content selected by the user in the terminal interface, the method further comprises: displaying a deletion progress mark if detecting a preset sliding track aiming at the target content selected by the user, wherein the performing the deletion operation on the target content selected by the user comprises: deleting the target content selected by the user and displaying a deletion progress of the target content selected by the user. 
- Claim 13 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and an interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174